Citation Nr: 1012608	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1997. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2003 and August 2004 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2007, the Veteran testified in a 
videoconference hearing before the undersigned.  In April 
2007, the Board remanded the appeal for further development.  

In response to the November 2009 supplemental statement of 
the case, the Veteran indicated in correspondence received 
in January 2010 that he had additional information or 
evidence to submit and that VA should wait 30 days.  VA has 
kept the Veteran's record open for over two months and to 
date has received no additional evidence.  The Board will 
thus proceed with the appeal.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that hypertension was present in-service, 
hypertension manifested to a compensable degree in the first 
post-service year, or that current hypertension is related 
to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability, the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in March 
2003, prior to the March 2003 rating decision, along with 
the notice provided in April 2004, March 2006, and May 2007 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing the assignment 
of disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
while the Veteran was not provided complete 38 U.S.C.A. 
§ 5103(a) notice prior to the initial adjudication of his 
claim, thereafter providing adequate notice followed by a 
readjudication of the claims in the November 2009 
supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board finds 
that even if the above letters failed to provide the Veteran 
with adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could 
be expected to understand what was needed to substantiate 
the claim after reading the above letters as well as the 
rating decision, statement of the case, and supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records including all the Veteran's 
available treatment records from Frank Tejeda VA Outpatient 
clinic from June 1997 to April 2001.  In this regard, while 
Frank Tejeda VA Outpatient clinic only provided VA with 
records dated in April 2001, it also notified VA that no 
other data was available.  Therefore, the Board finds that 
post-remand development complied with the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  The record also shows that the 
Veteran was afforded a VA examination in October 2003 and an 
addendum to that examination was obtained pursuant to the 
Board's remand directives in April 2009.  Moreover, the 
Board finds that the examination and addendum are adequate 
for the Board to adjudicate the claim because the examiner 
provided a medical opinion as to the origin of the Veteran's 
hypertension as well as a rational for the opinion after a 
review of the record on appeal and an examination of the 
claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  For these same reasons, the Board also 
finds that the addendum complied with the Board's remand 
directives.  See Stegall, supra.

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently 
part of the claims files.  Hence, VA has fulfilled its duty 
to assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Analysis

The Veteran essentially contends that he has hypertension 
related to service.  It is also requested that the Veteran 
be afforded the benefit of the doubt. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. 
§§ 3.307, 3.309.

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, 
supra.

In this case, it is undisputed that the Veteran now has 
hypertension, as is evidenced by an October 2003 VA 
examination report and numerous treatment records. Hickson 
element (1) is therefore satisfied.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board notes that service treatment 
records reflect elevated blood pressure readings on 
occasion.  For example, the following readings were noted:  
120/84 (November 1978), 132/84 (April 1983), 132/84 (March 
1984), 126/86 (March 1987), 152/102 (May 1990), 140/90 (May 
1991), and 146/86 (October 1992).  Additionally, in June 
1993, the Veteran was on a five day blood pressure check 
with no follow-up records demonstrating any significant 
clinical findings of any sort.  However, these readings do 
not represent hypertension for VA purposes and despite the 
elevated blood pressure readings found in the record, the 
Veteran was not provided a diagnosis of hypertension while 
on active duty.  Notably, the examination report at service 
discharge in March 1997 reflected a blood pressure reading 
of 121/72 and on the report of medical history at that time, 
the Veteran indicated no as to the inquiry whether has or 
has had high or low blood pressure.  Therefore, Hickson 
element (2) is not met and the claim fails on this basis 
alone.

The Board adds that hypertension was not diagnosed within 
the one year presumptive period after service.  See 38 
C.F.R. §§ 3.307, 3.309.  In this regard, at the first post-
service VA examination, dated in April 1998, a blood 
pressure reading of 134/80 was noted.  The examiner also 
noted that there was no history of hypertension.  
Additionally during his October 2003 hearing before a 
Decision Review Officer, the Veteran testified that he was 
diagnosed with hypertension in 2000.  

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) (noting that the Board has the fundamental 
authority to decide a claim in the alternative).

As to Hickson element (3), or medical nexus, VA examination 
reports addressed this issue.  Upon review of the claims 
folder and examination of the Veteran, the October 2003 VA 
examiner opined that it was not at least as likely as not 
that hypertension occurred while on active duty.  He added 
that review of the service treatment records failed to show 
any evidence of hypertension during active service, and that 
he evaluated the Veteran in 1998 when a normal blood 
pressure reading was noted.  Pursuant to the Board's April 
2007 remand, the same examiner was requested to provide an 
addendum report following receipt of additional medical 
records.  In the April 2009 addendum report, the examiner 
noted that there was no indication that hypertension was 
caused by or aggravated by military service since 
hypertension did not present itself until 1998, and it was 
at least as likely as not that hypertension manifested 
itself to a compensable degree in the first post-service 
years.  

The Board finds these VA reports to be probative as they 
were definitive, based upon a complete review of the 
Veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995). 

There is no competent medical evidence to the contrary.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  To the extent that 
the Veteran contends that his current hypertension is 
related to his military service, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters 
such as date of onset or cause of a disability.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(a)(1) (finding that competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  The 
statements offered in support of his claim are not competent 
medical evidence and do not serve to establish a medical 
nexus.

The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (noting that it is a 
claimant's responsibility to support a claim for VA 
benefits).

To the extent that the Veteran may contend that he has had 
hypertension continually since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) (finding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to 
which a lay person's observation is competent).  As has been 
discussed above, hypertension was initially diagnosed 
several years after service per the Veteran's own 
assertions.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had 
problems with dizziness since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board 
also acknowledges that the Veteran's representative is 
competent to give evidence about what he sees.  Id.  
However, upon review of the claims folders, the Board finds 
that the assertions that the Veteran has had this problem 
since service are not credible.  In this regard, the Veteran 
and his representative's claims are contrary to what is 
found in the post-service medical records which is negative 
for complaints, diagnoses, or treatment for hypertension for 
years after his separation from military service.  

In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for the claimed 
disorder for years following his separation from active 
duty, than the Veteran's and his representative's claims.  
Therefore, entitlement to service connection for 
hypertension based on post-service continuity of 
symptomatology must also be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(b).

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension.  Accordingly, the Board finds that Hickson 
elements (2) and (3) are not met, and the claim for 
entitlement to service connection for hypertension fails on 
these bases.

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is denied. 


REMAND

As noted above, the Board remanded the claim of service 
connection for PTSD for further development in April 2007.  
In this regard, the Board directed the RO to obtain 
treatment records from the Wilford Hall Medical Center at 
Lackland Air Force Base in Texas dated from 2001 to 2002 and 
provide the Veteran with an examination.  The RO was also to 
provide any additional development as deemed necessary and 
readjudicate the claim following completion of the 
aforementioned.  Subsequently, the RO requested records from 
Lackland Air Force Base from January 2003 to the present and 
records dated from December 2002 were associated with the 
claims folder.  The Board notes that the RO was instructed 
to obtain records from 2001 to 2002 and there is no 
indication that records dated within that timeframe were 
requested.  The Court has held that a remand confers on the 
Veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall, supra.  On remand, the RO 
should obtain treatment records from the Lackland Air Force 
Base in Texas dated from 2001 to 2002.  

Additionally, as instructed by the Board, the RO provided 
the Veteran a PTSD examination in August 2009.  While the 
examiner indicated that the Veteran met the stressor 
criteria for PTSD and the criteria for a diagnosis of PTSD, 
he only diagnosed depressive disorder, not otherwise 
specified, on axis I.  The examiner noted that depressive 
disorder was less likely as not due to military service.  
Based on these findings, it is unclear whether the Veteran 
has a diagnosis of PTSD.  Once VA undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr, 
supra.  On remand, the same examiner, if possible, is asked 
to clarify his diagnosis, specifically whether the Veteran 
has PTSD related to service.  

Accordingly, this issue is REMANDED for the following 
actions:

1.	Obtain copies of records relevant to 
evaluation and treatment of the Veteran 
for psychiatric problems from Wilford 
Hall Medical Center at Lackland Air 
Force Base, Texas, dated from 2001 to 
2002.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 
Because these are Federal records, if 
they cannot be located or no such 
records exist, the Veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims files.

2.	After undertaking the above development 
to the extent possible, forward the 
claims files to the August 2009 VA 
examiner if available, and another 
examiner if he is not, and request an 
addendum to the examination.  If 
examination of the Veteran is 
necessary, then such should be 
arranged.  Specifically, the August 
2009 VA examiner, or another examiner 
if he is not available, must provide 
answers to the following questions:  

a.	Is it at least as likely as not 
(i.e., is there a 50/50 chance) 
the Veteran has PTSD as defined by 
AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition 
(1994) (DSM IV).  

b.	If PTSD is diagnosed, the examiner 
should clearly identify the 
claimed event/s that is/are 
considered stressors supporting 
the diagnosis, and the examiner 
should fully explain why such 
stressors are considered 
sufficient under the DSM- IV.

Note:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner should also comment of the 
conflicting diagnoses found in the 
claims files.

A complete rationale for the opinions 
should be provided.

3.	After undertaking the above development 
to the extent possible, provide the 
Veteran with updated 38 U.S.C.A. 
§ 5103(a) notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


